Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 1 of 16 Page ID #:441




                       EXHIBIT 3
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 2 of 16 Page ID #:442




                                          Jail Call #211


       Voice                    Transcription                           Translation

  Begin             Jail call #211                         August 07, 2019

  Romero            Carlos Romero                          Carlos Romero

  Female            Bueno                                  Hello

  Romero            Inaudible                              Inaudible

  Female            Etsoy lavando                          Im washing

  Romero            Inaudible                              Inaudible

  Female            Inaudible                              Inaudible

  female            Mmmmm                                  Mmmmm

  Romero            Inaudible                              (Inaudible

  Female            Inaudible                              Inaudible

  Romero            Que haces chaparra?                    What are you doing shorty?

  Female            Bueno                                  Hello / OK

  Romero            Ah                                     Ah

  Female            Dice Inaudible                         It says Inaudible

  Romero            Nombre                                 Name

  Romero            Apunta un nombre                       Put a name down

  Female            Eh                                     Huh

  Female            Ah, esperame                           Ok, wait

  Romero            Es el detectivo                        It’s the detective

  Female            Y, eso para que?                       And that’s for what?

  Romero            Le van a hablar Wina, Winona y         They are going to call Wina, Winona
                    Nene                                   and Nene.

  Female            A quien?                               Who?

  Romero            Le van a hablar Wina, Winona y         They are going to call Wina, Winona

                                                1

 Draft Transcript                                                                 USA_0002873
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 3 of 16 Page ID #:443




                    Nene                            and Nene.

  Female            Eh                              Huh

  Romero            Es porque estoy aqui            It’s the reason I’m here

  Female            Y eso para que?                 And what is that for?

  Romero            Si                              Yes

  Female            Mmmm                            Mmmm

  Female            Uh, huh                         Uh, huh

  Female            Oh, haber                       Oh, let me hear

  Female            “S”                             She says the letter “S”

  Romero            “N”                             He says the letter “N”

  Romero            Inaudible / R - A               Inaudible / Letter R - A

  Female            R-A                             She says the letter R - A

  Romero            Si, K de kilo                   Yes, K for Kilo

  Female            “N”                             She says the letter “N”

  Romero            Inaudible                       Inaudible

  Female            K de kilo                       K like kilo

  Female            Uh, huh                         Uh, huh

  Romero            Inaudible                       Inaudible

  Female            Eh                              Eh

  Romero            M-A                             He says the letter M - A

  Felmale           Haber, delatreame el otro       Ok, spell it out for me

  Romero            C de casa                       C for house

  Female            M – A, okay esperate…A          M – A, okay wait….A

  Romero            Inaudible                       Inaudible

  Female            C de casa…K de kilo             C like house….K like kilo

  Romero            E de Ernesto                    E like Ernesto

                                                2

 Draft Transcript                                                             USA_0002874
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 4 of 16 Page ID #:444




  Female            Eh                                 Eh

  Romero            Ernesto                            Ernesto

  Female            E de que?                          E for what?

  Female            E de Ernesto, uh huh               E for Ernesto, uh huh

  Female            “Y”                                “Y”

  Romero            Numero de telefono es….909…        The telephone number is….909…

  Female            Uh huh                             Uh huh

  Romero            Inaudible / Uh huh                 Inaudible / Uh huh

  Female            El area 909….909                   The area 909…..909

  Romero            7…..44                             7….44

  Female            6…27                               6…27

  Romero            7…4                                7…4

  Female            44                                 44

  ROMERO            Inaudible                          Inaudible

  FEMALE            7…4                                7…4

  Female            Inaudible                          Inaudible

  Female            Uh huh, y que mas que le digo, o   Uh huh, and what else do I say, or
                    que?                               what?

  Female            Oh, uh huh                         Oh, uh huh

  Romero            Inaudible                          Inaudible

  Female            Casi no te escuchas.               I can hardly hear you

  Romero            Inaudible                          Inaudible

  Female            Uh huh                             Uh huh

  FEMALE            Uh huh                             Uh huh

  ROMERO            Pues, a la mejor hoy               Well, maybe today

  FEMALE            Bueno, cuando me van hablar?       Ok, when are they going to call me?


                                              3

 Draft Transcript                                                              USA_0002875
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 5 of 16 Page ID #:445




  ROMERO            De hoy o manana, te van a hablar       From today or tomorrow, they will
                                                           call you

  FEMALE            Uh huh                                 Uh huh

  ROMERO            Inaudible                              Inaudible

  Romero            Y dile que to llevan con el papa de    And tell them to take you to
                    Alejandro                              Alejandro’s father

  Female            Uh huh                                 Uh huh

  Romero            Alejandro….okay                        Alejandro….okay

  Female            Son mis primos, no?                    They’re my cousins, right?

  Romero            Inaudible                              Inaudible

  ROMERO            Te que llevan hablar con el            For them to take to you to talk to him

  Romero            ….que lo que van a decir               ….what they are going to say

  ROMERO            Te lleven aya con el papa de ellos y   For them to take you with their father
                    que le digas que lo que van a decir    and for you to tell them what they are
                                                           to say

  FEMALE            Eh                                     Eh

  ROMERO            Dile a la Wendy o a la Carmen que      Tell Wendy or Carmen they will be
                    les van hablar                         calling them

  FEMALE            Uh huh                                 Uh huh

  ROMERO            Inaudible….telefono                    Inaudible….telephone

  Romero            Eh                                     Eh

  Female            Uh huh                                 Uh huh

  Romero            Vete ya con                            Go already with

  Female            Uh huh                                 Uh huh

  Romero            Inaudible…con el papa de Alejandro     Inaudible…with Alejandro’s father

  Female            Bueno                                  Okay

  Romero            Pues alla donde esta su prima          Well where your cousin is at

                    Inaudible                              Inaudible


                                                  4

 Draft Transcript                                                                USA_0002876
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 6 of 16 Page ID #:446




  Female            Y eso donde lo voy a ir haber            And when am I going to go

  Female            Eh                                       Eh

  Romero            Pues cual prima tienes en Los            Well which cousin do you have in
                    Angeles                                  LA

  Female            Cual prima?                              Which cousin?

  Romero            Pues, si                                 Well, yeah

  Female            A la de, la de la barbacoa               To ahhh, the one from….the one
                                                             from the barbacoa

  Romero            Inaudible…..una idea mas or menos        Inaudible….an idea more or less

  Female            Uh huh, como?                            Uh huh, like?

  FEMALE            Bueno                                    Okay

  ROMERO            Inaudible                                Inaudible

  Romero            Pues, si                                 Well, yeah

  Female            Uh huh                                   Uh huh

  Romero            Inaudible….es de hoy porque yo           Inaudible…it’s from today because I
                    iba….Inaudible                           was…..Inaudible

  Female            Bueno                                    Okay

  FEMALE            Pero….                                   But….

  ROMERO            Por eso pregunto….                       That’s why I’m asking…..

  FEMALE            Yo no se como se llama el otro senor     I don’t know the name of the other
                                                             man

  ROMERO            Le preguntas….donde vive….que te         Ask him…..where he lives….take
                    lleve con ellos                          you to them

  FEMALE            Uh huh                                   Uh huh

  ROMERO            Pues dilo eso porque….                   Well tell them that…..

  FEMALE            ....a eso le puedo decir aquel, porque   ….I can tell him, that because he
                    aquel sabe                               knows

  ROMERO            Pues, si muevete ya hoy una ves          Well, yeah get moving today, like
                                                             right now

                                                 5

 Draft Transcript                                                                  USA_0002877
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 7 of 16 Page ID #:447




  FEMALE            Uh huh                                Uh huh

  ROMERO            Pues, si                              Well, yeah

  FEMALE            Uh huh                                Uh huh

  ROMERO            Pues, si o vete tu misma alli….       Well, or you go yourself

  FEMALE            Bueno, alli entonces…que le voy a     Okay, there then…..what am I going
                    decir y haber que me dice             to tll them and see what they tell me

  ROMERO            Pues, si                              Well, yeah

  FEMALE            Uh huh                                Uh huh

  ROMERO            Por eso trata de                      That’s why try to find
                    buscarlos…..Inaudibe                  them…..Inaudible

  FEMALE            Y si no los encuentro ahora?          And if I don’t find them today?

  ROMERO            Pues nada mas que la Wendy que dile Well nothing else just tell Wendy
                    lo que tienen decir                 what to say

  FEMALE            Uh huh, y que otra cosa les digo      Uh huh, what else should I tell them

  ROMERO            Pues, si…pero ya hablale….hablale a   Well, yeah…but call her
                    Carmen y dile…porque ya les van       already....call Carmen and tell
                    hablar                                her…because they will be calling
                                                          soon

  FEMALE            Uh huh                                Uh huh

  ROMERO            Sale pues,bye                         Okay then, okay bye

  FEMALE            Uh huh…uh huh                         Uh huh…uh huh

                    End of Phone call #211




                                               6

 Draft Transcript                                                                  USA_0002878
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 8 of 16 Page ID #:448




                                         Jail Call #212


       Voice                     Transcription                           Translation

  Begin             Jail call #212                          August 07, 2019

  Romero            Carlos Romero                           Carlos Romero

  Female            Bueno                                   Hello

  Romero            Inaudible                               Inaudible

  Female            Aqui en la casa                         Here at home

  Romero            Inaudible                               Inaudible

  Female            Eh                                      Eh

  Romero            Uh huh                                  Uh huh

  Female            Ya, ya fui                              I already, already went

  Romero            Que es lo que encuentraste?             What did find out?


  Female            Si                                      Yes

  Female            La senora, la mama de la Rayo           The lady, Rayo’s mother

  Romero            Oh                                      Oh

  Female            Si                                      Yes

  Romero            Y al papa, el papa de Alejandro         And the father, Alejandro’s father

  Female            Eh                                      Eh

  Female            No, pues ese no estaba pero yo le dije No, he was not there but I told the
                    a la senora….si pues ya                lady…yes ,well yeah

  Female            Ya le dije y dice que pues casi no      I already told her, and she said that
                    hablan ellos para aca, pero que ella    they don’t really call her, but that she
                    se iba comunicar con ellos para haber   was going to contact with them and
                    si hablaban para decirles               tell them.

  Romero            Inaudible                               Inaudible

  Female            Si                                      Yes



                                                 1

 Draft Transcript                                                                  USA_0002879
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 9 of 16 Page ID #:449




  Romero            Inaudible                               Inaudible

  Female            Uh huh, pues si…ya, ya fui ya…ya le     Uh huh, well yeah I already told
                    dije y haber pues haber que dice pero   her…I ,I went already, I already told
                    si ya la encontre a la mama de la       her, we shall see what she says, but
                    Rayo                                    yeah. Yes I already found Rayos
                                                            mom.

  Romero            Inaudible                               Inaudible

  Female            Uh huh                                  Uh huh

  Romero            A las ninas ya les hablaste, A las      Did you call the girls, did you call the
                    ninas ya les hablaste                   girls.

  Female            Si                                      Yes

  Romero            A las ninas ya les hablaste?            Did you call the girls?

  Female            Eh                                      Eh

  Romero            Inaudible                               Inaudible

  Female            Ya eso les adviso luego                 Yes, I advised them right away.

  Romero            Inaudible                               Inaudible

  Female            Si                                      Yes

  Romero            Inaudible                               Inaudible

  Female            Uh huh                                  Uh huh

  Female            Si, ya tambien ya le advise a guero y   Yes, and I also advised guero
                    el guero voy a ir Viernes con el        already, I am meeting guero on
                                                            Friday.

  Romero            Inaudible                               Inaudible

  Female            Si                                      Yes

  Romero            Inaudible                               Inaudible

  Female            Uh huh, sale pues.                      Uh huh, ok then.

  Romero            Okay                                    Okay

  Female            Uh huh…inaudible…bye                    Uh huh…inaudible…bye

                    End of phone call #212

                                                   2

 Draft Transcript                                                                  USA_0002880
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 10 of 16 Page ID #:450




                                        Jail Call #215 1 of 3


       Voice                     Transcription                               Translation

  Begin             Jail call #215                              August 07, 2019

  Romero            Carlos Romero                               Carlos Romero

  Romero            Inaudible                                   Inaudible

  Daughter          Aqui en la casa dande de comer al           Here at home feeding gordo.
                    gordo.

  Romero            Aha, ahora que come.                        Aha, what does he eat now?

  Daughter          Porque?                                     Why?

  Romero            Inaudible                                   Inaudible

  Daughter          Le di este huevo.                           I gave him egg

  Romero            Uh huh                                      Uh huh

  Daughter          Le di huevo revuelto                        Gave him scrambled eggs

  Romero            Uh huh ,oh ya come mas la comida            Uh huh, oh does he eat food more.

  Daughter          Ya.                                         Yes.

  Romero            Uh huh                                      Uh huh

  Daughter          Ya la come mas.                             He eats it more.

  Romero            Y la leche? O ya casi no?                   And milk? Or not much anymore?

  Daughter          Nomas en las noches ya cuando se va         Only at night when he is going to go
                    a dormir.                                   to sleep.

  Romero            O, el el dia yo nom toma?                   Oh, he doesn’t drink it during the
                                                                day.

  Daughter          No                                          No.

  Romero            O, esta bien                                Oh, that’s good

  Daughter          Ahh no, nomas en las noches ya              Ahh, only at night when he is going
                    cuando…. se va a dormir.                    to go to sleep.

  Romero            Uh huh, o.                                  Uh huh,oh.


                                                 1

 Draft Transcript                                                                     USA_0002881
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 11 of 16 Page ID #:451




  Daughter          Si.                                     Yes.

  Romero            No te han hablo?                        They haven’t called you.

  Daughter          No. no me han hablado, porque?          No. no they haven’t called me, why?

  Romero            Ya te dijo tu mama, no?                 Your mother already told you, right?

  Daughter          Si.                                     Yes.

  Romero            Uh hum si porque.                       Uh hum yes because.

  Daughter          Si.                                     Yes.

  Romero            Un ditective aqui.                      A detective here

  Daughter          Uh huh, mmm huh                         Uh huh, mmm huh

  Romero            Di tu numero de telefono y de…          Gave your phone number and
                    Inaudible                               Inaudible…. Phone number

  Daughter          Dio este?                               You gave this one?

  Romero            Es el 3131.                             It’s the 3131.

  Daughter          O, ok.                                  Oh, ok.

  Romero            Inaudible                               Inaudible

  Romero            Si.                                     Yes.

  Daughter          Uh huh.                                 Uh huh.

  Romero            Si, pues si.                            Yes, well yes.

  Daughter          Uh Huh.                                 Uh huh.

  Romero            Si ya sabes lo que vas a decir y todo   You know what you are supposed to
                                                            say right and everything else.

  Daughter          Si, si.                                 Yes, yes.

  Daughter          Uh huh, Uh huh.                         Uh Huh, Uh huh.

  Romero            Si tambien dile de los primos….         Yes, also tellthem about the cousins.
                    Inaudible

  Daughter          Mande?                                  Excuse me?

  Romero            De los primos……Inaudible                Tell them about the cousins….


                                                2

 Draft Transcript                                                                 USA_0002882
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 12 of 16 Page ID #:452




                                                         Inaudible

  Daughter          Uh huh…si                            Uh huh…yes

  Romero            Inaudible…sale pues.                 Inaudible…well ok

  Daughter          Mmm huh …mmm huh                     Mmm huh …mmm huh

  Romero            Inaudible                            Inaudible

  Daughter          Inaudible                            Inaudible

  Daughter          Ok pues…Si                           All right then…Yes

  Romero            Inaudible…Que mas hace el gordito?   Inaudible what else is gordito doing?

  Daughter          Nada, esta aqui.                     Nothing he is here.

  Daughter          Te hablan gordo                      They are calling gordo.




                                             3

 Draft Transcript                                                              USA_0002883
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 13 of 16 Page ID #:453




                                       Jail Call #215 2 of 3


       Voice                      Transcription                               Translation

  Continuation      Jail call #215                             August 07, 2019

  Daughter          Te hablan.                                 They are calling you

  Daughter          Hable le.                                  Call him.

  Romero            Inaudible.                                 Inaudible.

  Daughter          Oyiste?                                    Did you hear that?

  Romero            Como estas?                                How are you?

  Daughter          Esta tomando su agua.                      He is drinking his water.

  Romero            En toma la agua ahora, en su vaso o        Does he drink his water in a cup or in
                    en la botella?                             a bottle?

  Daughter          En su, en su vaso, uh huh.                 In his cup…uh huh

  Romero            Esta bien..                                That’s good.

  Daughter          Entre sus vaos.                            In his cups.

  Romero            Uh huh.                                    Uh huh

  Daughter          Si, si le doy la botella se la enpina      Yes, yes I give him his bottle we will
                    toda y se moja.                            drink it really quick and get all wet.

  Romero            Uh huh.                                    Uh huh

  Daughter          Si, uh huh.                                Yes uh huh

  Daughter          Y acaba mas mojdo que otra cosa            And he finishes just wet than
                                                               anything else.

  Romero            Inaudible.                                 Inaudible.

  Daughter          Mmm huh.                                   Mmm huh.

  Romero            Esta bien mija.                            That’s good my daughter.

  Daughter          Si a si es…..mmm                           Yes, that’s the way it is…Mmm

  Romero            Inaudible.                                 Inaudible.

  Daughter          Mmm                                        Mmm

                                                  1

 Draft Transcript                                                                     USA_0002884
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 14 of 16 Page ID #:454




  Romero            Inaudible.                              Inaudible.

  Daughter          Uh huh, esta bien                       Uh huh

  Romero            Inaudible.                              Inaudible.

  Daughter          Mmm huh… asi es                         Mmm huh, that’s the way it is

  Romero            Inaudible.                              Inaudible.

  Daughter          Le voy a decir, viera dado este         I am going to tell you that should
                    numero por que el otro ya no se         have given this number, because the
                    escucla.                                other one cannot be heard anymore.

  Romero            Uh huh                                  Uh Huh.

  Daughter          Si                                      Yes.

  Romero            No pues,… no me acorde de dar el        Well, I did not remember to give the
                    otro numero                             other phone number.

  Daughter          Viera dado este porque el otro ya dio   You should have given this number
                    las ultimas… inaudible.                 the other one is already at end of
                                                            its… inaudible.

  Romero            Uh huh                                  Uh huh

  Daughter          Mmm huh… inaudible.                     Mmm huh… inaudible.

  Daughter          Esta bien entonces….sabe a que          That’s fine, anyways….Do you know
                    horas me hablan por yo manana voy       what time they will be calling me
                    a ir temrano ala escuela.               because in the morning I will be at
                                                            school.

  Romero            Uh huh                                  Uh huh


  Daughter          Voy a ir a preinscribir ala Carmen      Im going to pre-register Carmen

  Romero            Y ala eva?                              What about Eva?

  Daughter          Esa fue hoy pero no me avisaron.        That one was today, but no one
                                                            advised me.

  Romero            Uh huh                                  Uh huh

  Daughter          Uh huh                                  Uh huh

  Romero            Inaudible.                              Inaudible.


                                               2

 Draft Transcript                                                                USA_0002885
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 15 of 16 Page ID #:455




  Daughter          Haber si puedo mnana hacerlo.            We will see if I can do it tomorrow

  Romero            Inaudible.                               Inaudible.

  Daughter          Si le digo que manana la carmen me       Yes, I’m telling you that tomorrow,
                    aviso…..le dijo que aque horas y dice    carmen advised me, and I asked her
                    de ocho a a dos de la tarde, pues        the schedule, she said it was from
                    manana voy a ir.                         8am to 2pm.

  Romero            Tu vas en la manana                      You’re going in the morning.

  Daughter          Pues si luego llegando voy a ir…si       Well yes, as soon as I arrive I am …
                    porque si llego me voy a disptar tarde   because if I arrive I am going to wake
                    … llegando me… la vengo por ella y       up late…Arriving I …. As soon as I
                    las vamos.                               arrive we will leave.

  Romero            Inaudible.                               Inaudible.

  Daughter          Si                                       Yes.

  Romero            Uh huh                                   Uh huh

  Daughter          Uh huh.                                  Uh huh.

  Romero            O.                                       Oh.

  Daughter          A si es.                                 That’s the way it is.

  Romero            Esta bien mija                           That’s good my daughter.




                                               3

 Draft Transcript                                                                    USA_0002886
Case 5:19-cr-00151-DSF Document 112-3 Filed 08/19/19 Page 16 of 16 Page ID #:456




                                       Jail Call #215 3 of 3


       Voice                      Transcription                               Translation

  Continuation      Jail call #215                             August 07, 2019

  Daughter          Mmm huh                                    Mmm huh

  Romero            Inaudible                                  Inaudible

  Daughter          Si.                                        Yes.

  Romero            Inaudible                                  Inaudible

  Daughter          Ok pues.                                   All right then

  Romero            Inaudible.                                 Inaudible.

  daughter          Ok.                                        Ok.

  Romero            Inaudible.                                 Inaudible.

  Daughter          Si, ok bye.                                Yes, ok bye.

                    End of phone call #215




                                                  1

 Draft Transcript                                                                     USA_0002887
